McLAUGHLIN, J.
The plaintiff appeals from an order denying a motion to reargue a motion to compel plaintiff’s attorneys to accept a notice of trial of the action for New York county, and fixing that county as the place of trial, and amending the complaint by striking therefrom the words “New York county," and inserting in place thereof “Orange county.” The facts involved are set out in the opinion delivered in Bell v. Polymero and Another (decided herewith), 90 N. Y. Supp. 920, and it is unnecessary to repeat them. From these facts it appears that, by reason of the inadvertence of plaintiff’s attorneys, New York county was named in the complaint, instead of Orange county, but that both parties recognized it was a mistake, and was not intended to change the place of trial, because all of the proceedings were subsequently taken in Orange county, or in the Second Judicial District, and therefore the place of trial was not changed. This being so, we think there was no necessity for amending the complaint, and a sufficient reason was not shown for a reargument of the preceding motion.
The appeal from the order denying the motion to reargue is dismissed, and the order, so far as it denied the motion to correct the complaint, is affirmed, with $10 costs and disbursements. All concur.